     Case 2:18-cv-01754-JAD-EJY Document 49 Filed 07/14/20 Page 1 of 3


1    Jack P. Burden, Esq.
     Nevada State Bar No. 6918
2    Xiao Wen Jin, Esq.
     Nevada State Bar No. 13901
3    BACKUS, CARRANZA & BURDEN
     3050 South Durango Drive
4    Las Vegas, NV 89117
     T: (702) 872-5555
5    F: (702) 872-5545
     jburden@backuslaw.com
6    shirleyjin@backuslaw.com
     Attorneys for Defendant Albertson’s LLC
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    CYNTHIA GOODWYN,                                     Case No. 2:18-cv-01754-JAD-EJY

10                          Plaintiff,
                                                          STIPULATION AND ORDER TO
11          vs.                                           EXTEND DISCOVERY DEADLINES
                                                          (EIGHTH REQUEST)
12   ALBERTSON’S LLC,

13                        Defendant.

14
            In accordance with Local Rules of Practice for the United States District Court for the
15
     District of Nevada (“LR”) 26-4, Defendant Albertson’s LLC (“Defendant”), by and through its
16
     counsel of record, the law firm of BACKUS, CARRANZA & BURDEN, and Plaintiff Cynthia
17
     Goodwyn (“Plaintiff”), by and through her counsel of record, the law firm of SGRO & ROGER,
18
     hereby stipulate and agree to an extension of all remaining discovery deadlines by sixty (60)
19
     days. The parties propose the following revised discovery plan:
20
                                 DISCOVERY COMPLETED TO DATE
21
            The parties have exchanged initial and supplemental disclosures of documents and the
22
     names of individuals with knowledge of the facts pertaining to the claims set forth in this matter.
23
     The parties have propounded and responded to written discovery requests including
24
     interrogatories and requests for production. Defendant has subpoenaed Plaintiff’s medical
25
                                                      1
     Case 2:18-cv-01754-JAD-EJY Document 49 Filed 07/14/20 Page 2 of 3


1    records and taken Plaintiff’s deposition. Plaintiff has taken the deposition of Defendant’s FRCP

2    30(b)(6) witness. The parties have made initial and rebuttal expert disclosures.

3                                      DISCOVERY TO BE COMPLETED

4            The parties intend to take the deposition of experts, Plaintiff’s treating physicians and other

5    percipient witnesses.

6                       REASONS FOR EXTENSION TO COMPETE DISCOVERY

7            With Nevada now starting to loosen some of its Stay-At-Home restrictions, there has

8    been an uptick in COVID-19 cases. On June 15, 2020, Governor Sisolak held a news conference

9    where he announced that Nevada is “not ready to enter Phase 3 of reopening” due to the rising

10   number of COVID-19 cases.1 Thus, to combat the spread of COVID-19, counsel for the parties

11   continue to practice social distancing to the extent possible which has and continues to

12   significantly impact their ability to conduct discovery and meet the applicable deadlines.                  The

13   parties however realize that expert depositions must go forward and will do so via Zoom

14   technology. Moreover, the parties intend to participate in mediation and will briefly limit some

15   discovery to avoid incurring additional fees and costs in the event that the mediation is successful.

16   The parties therefore request for a 60-day extension of the remaining discovery deadlines. This

17   request is made in good faith, not for the purpose of delay.

18                               PROPOSED NEW DISCOVERY DEADLINES

19           Discovery Cutoff:

20                    Currently:        August 3, 2020

21                    Proposed:         October 2, 2020

22

23   1
       The parties request that the Court take judicial notice of the news article by KTNV Las Vegas reporting that
     Governor Sisolak stated at a press conference on June 15, 2020 that “we are not ready to enter Phase 3 of reopening”
24   and that “the number of new COVI-19 cases is in the middle of a 3-week upward trend.” See Lyon v. Gila River
     Indian Cmty., 626 F.3d 1059, 1075 (9th Cir. 2010) (internal quotation marks and citations omitted) (Courts may take
25   judicial notice of facts whose existence is capable of accurate and ready determination by resort to sources whose
     accuracy cannot reasonably be questioned). A copy of the article is attached here to as Exhibit A.
                                                              2
     Case 2:18-cv-01754-JAD-EJY Document 49 Filed 07/14/20 Page 3 of 3


1            Dispositive Motions:

2                    Currently:     September 4, 2020

3                    Proposed:      November 3, 2020

4            Pretrial Order:

5                    Currently:     October 5, 2020, or 30 days after resolution of dispositive motions

6                                   per Local Rule 26-1(b)(5)

7                    Proposed:      December 4, 2020, or 30 days after resolution of dispositive

8                                   motions per Local Rule 26-1(b)(5)

9

10
       DATED: this 13th day of July, 2020.              DATED: this 13th day of July, 2020.
11

12     SGRO & ROGER                                     BACKUS, CARRANZA & BURDEN

13     By: /s/ Jennifer Arledge                         By: /s/ Jack P. Burden
       Anthony P. Sgro, Esq.                            Jack P. Burden, Esq.
14     Nevada Bar No. 3811                              Nevada Bar No. 6918
       Jennifer Arledge, Esq.                           Xiao Wen Jin, Esq.
15     Nevada Bar No. 8729                              Nevada Bar No. 13901
       720 S. Seventh Street, Third Floor               3050 South Durango Drive
16     Las Vegas, NV 89101                              Las Vegas, NV 89117
       Attorneys for Plaintiff                          Attorneys for Defendant
17     Cynthia Goodwyn                                  Albertson’s LLC

18                                                 ORDER

19       Before the Court is the Stipulation and Order to Extend Discovery Deadlines (ECF No. 48).
20   The Court grants the parties' stipulation; provided, however, the Court advises that depositions, to

21   the extent possible should be taken by videoconference and, as such, no further extensions of time

22   will be granted absent demonstration of efforts to complete specific discovery and explanation of

     why such discovery could not be completed.
23

24                                          UNITED STATES MAGISTRATE JUDGE
25                                          Dated: July 14, 2020
                                                      3
